DETAILED ACTION
Response to Amendment
This Office Action is in response to the Applicant’s amendments filed on May 10, 2021.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest receiving, by a user equipment, information that is transmitted using a sub-carrier of a first sub-band, wherein the information comprises configuration information of a second subband, and the configuration information of the second sub-band comprises identification information of the second sub-band, and wherein the first sub-band corresponds to a first frequency range of a first carrier and the second sub-band corresponds to a second frequency range of the first carrier, as recited in independent claims 21, 26, 31 and 36.

With regards to claims 21, 26, 31 and 36, the closest prior art reference of record, Ros et al. (US 2013/0034050), discloses user terminal is configured to transmit and receive on a transmission channel having at least two frequency and spatial transmission resources of a same virtual cell that are different by their frequency band, a frequency and spatial transmission resource being a sub-band of a frequency band used in a beam.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472